Citation Nr: 0600383	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-24 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an August 20, 1990 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), should 
be revised or reversed on the basis of clear and unmistakable 
error (CUE).  

[The veteran's claim of entitlement to an effective date 
prior to August 16, 2001 for a grant of service connection 
for depression is addressed in a separate Board action.]


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1977 to August 
1984.  

The appellant, the moving party, filed an August 2005 
statement which has been accepted as a motion to revise or 
reverse, on the basis of CUE, an August 20, 1990 Board 
decision, wherein the Board denied a claim of entitlement to 
service connection for PTSD.  See 38 U.S.C.A. §§ 5109A and 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. § 
7111(e).  Thus, as noted on the title page of this decision, 
a claim of entitlement to an effective date prior to August 
26, 2001, for an award of service connection for depression 
is addressed in a separate decision.  


FINDINGS OF FACT

1.  The record establishes that the veteran's claim for 
service connection for PTSD was denied in August 1990 because 
the veteran failed to report for VA examination requested to 
reconcile the diagnosis in her case, and the denial of the 
claim following that failure to report represented a 
reasonable application of the known facts to the law as 
applicable at that time.  

2.  The record does not reveal any kind of error of fact or 
law in the Board's August 20, 1990 decision that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of an August 1990 
decision of the Board on the basis of CUE have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board decision rendered in 
August 1990 should be revised on the basis of clear and 
unmistakable error (CUE). 

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.  

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the August 1990 Board 
decision on appeal.  Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding VCAA inapplicable to claim that RO 
decision contained CUE). 

Law and regulations applicable to CUE claims

The veteran has alleged CUE in an August 1990 Board decision 
that denied service connection for PTSD.  A decision issued 
by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of 
the Board that are final and binding, including decisions of 
the degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, 
however, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2005).  A motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The rule regarding constructive possession of VA evidence 
under Bell v. Derwinski, 2 Vet. App. 611 (1992), is not for 
application in this case because the events in question, 
which occurred prior to August 1990, preceded the Bell 
decision.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.  

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  Therefore, in this 
case, the Board cannot grant the appeal on the basis that a 
failure in the duty to assist by the VA rendered the August 
1990 Board decision nonfinal.
 
Law and regulations applicable to PTSD claims in August 1990

There was no specific regulation in 1990 governing claims of 
entitlement to service connection for PTSD.  See 38 C.F.R. 
Part 3 (1990).  Rather, during the pendency of the appeal 
culminating in the August 1990 Board decision, such claims 
were evaluated under general principles relating to service 
connection, to include under 38 C.F.R. §§ 3.303 and 3.304.  
See 38 C.F.R. Part 3 (1985-1990).


The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed., revised, 
1987) (DSM-III-R), as applicable in 1990, defined PTSD as an 
anxiety disorder with the development of characteristics 
symptoms following a psychologically distressing event that 
is outside the range of usual human experience.  A stressor 
producing PTSD defined as an event which would be markedly 
distressing to almost anyone, and would be a stressor usually 
experienced with intense fear, terror, and helplessness.  The 
stressor could be experienced alone or in a company and 
groups of people.  As examples of stressors which might 
produce PTSD, DSM-III-R listed natural disasters, accidental 
disasters, such as accidents with serious physical injury, or 
deliberately-caused disasters, such as bombing or torture.  
The DSM-III-R specified that the specific stressor and its 
severity should be recorded on Axis IV.  DSM-III-R noted that 
symptoms of depression and anxiety were common in PTSD, and 
in some instances could be sufficiently severe as to be 
diagnosed as an anxiety or depressive disorder.  

The provisions of the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21, Part I, Subchapter XII,  
50.45 (Jan. 3, 1986), as in effect and applicable to PTSD 
claims in 1990, provided that, in order to justify the 
clinical diagnosis of PTSD and assure uniformity of its use, 
the following findings should appear in the clinical 
examination: (1) the person has experienced an event that is 
outside the range of usual human experience and would be 
markedly distressing to almost anyone, such as serious threat 
to one's life or physical integrity, serious threat or harm 
to one's children, spouse or other close relatives and 
friends, or seeing another person seriously injured or killed 
as the result of an accident or physical violence; (2) the 
traumatic evidence is persistently reexperienced; (3) 
persistent avoidance and stimuli associated with such, or 
numbing and general responsiveness, as indicated by at least 
three symptoms.  It stated that, if an examination was 
received with the diagnosis of PTSD which did not contain the 
essentials of diagnosis, the examination should be returned 
as incomplete.  Id.  Under  50.45, if a diagnosis of PTSD 
was furnished, but there was evidence of record which 
provided conflicting diagnoses, the examination was to be 
returned for reconciliation of diagnosis.   50.45(f) 
provided that PTSD need not have its onset during combat and 
indicated that, for example, natural disasters, such as 
floods or earthquakes, or accidental disasters such as car 
accidents with serious physical injury which would evoke 
significant distress in most involved persons, could result 
in PTSD.

Facts and analysis

The facts of record at the time of the Board's August 1990 
decision included the veteran's service medical records.  
Those records disclosed that the veteran was involved in an 
automobile accident in August 1982.   The veteran's car was 
hit from the rear by a truck while she was stopped at a stop 
sign.  The truck driver stated that the brakes in his vehicle 
failed.  The veteran complained of back pain after that 
accident, and was treated continuously for back pain until 
she was separated from service following Medical Board 
evaluation in April 1984.  The service medical records 
include one clinical note documenting that the veteran was 
provided a psychiatric evaluation.  An adjustment disorder 
was diagnosed.  The note does not include a referral for 
ongoing treatment.  

The April 1984 Medical Board reports states that, in addition 
to chrondromalacia of both patellae, which had been diagnosed 
prior to the 1982 automobile accident, the veteran had 
myofascial lower extremity pain and PTSD relating to the 
automobile accident.  The Medical Evaluation Board report 
also noted a possible diagnosis of histrionic personality 
disorder, but concluded that there was insufficient length of 
time for evaluation to justify adding this diagnosis.  This 
diagnosis was listed by the Medical Evaluation Board, but not 
rated, on the final list of diagnoses.

In March 1985, the veteran sought service connection for 
"injuries" related to an automobile accident sustained in 
August 1982.  In addition to private clinical records related 
to pathology of the back and spine, the report of a private 
computer assisted (CT) scan of the lumbar spine conducted in 
November 1984 disclosed mild central disc bulge at L4-L5 and 
a larger disc bulge at L5-S1.

On VA examination conducted in April 1985, a diagnosis of 
history of back injury, initially diagnosed as a strain, with 
recent evidence suggesting herniated nucleus pulposis at L4 
and L5 and L5 and S1, was assigned.  During psychiatric 
evaluation conducted in April 1985, the veteran reported that 
she was a "battling with depression, fear, and anger."  She 
noted problems related, in part, to lack of diagnosis of the 
problem for more than two years.  She reported that, 
initially, after the August 1982 order vehicle accident, she 
tried to "tough it out" but she eventually began to have 
nightmares of the accident and, when confined to bed rest, 
began having raged attacks with screaming, shaking, and 
tremulousness.  She reported that she was seen by a 
psychiatrist and hospitalized.  The examiner noted that the 
claims file did not include records of that hospitalization.  
The veteran reported being scared to drive.  She reported 
having intrusive thoughts of the accident.  She reported that 
a physician, identified as Dr. D., diagnosed PTSD.  She 
reported treatment by Dr. D. until April 1984, when she 
underwent Medical Board evaluation.  She reported that spasms 
of back pain would caused her to re-visualize the sequence of 
events in the accident.  The examiner noted that the Medical 
Board evaluation report discussed consideration of a 
diagnosis of histrionic personality disorder.  The VA 
examiner assigned a diagnosis of PTSD.  He opined that her 
injury was of sufficient severity that "most anyone" would 
react similarly. 

The police report related to the 1982 automobile accident 
shows that the driver of the garbage truck was cited for 
unsafe tires and defective brakes.

Records of private hospitalization in May 1985 for treatment 
of back pain are devoid of evidence of treatment of a 
psychiatric disorder.

By a rating decision issued in March 1985, the RO determined 
that the rear-end type of motor vehicle accident in which the 
veteran was involved was not a stressor which was likely to 
cause symptoms in nearly everyone, and determined that the 
diagnosis of PTSD was therefore not acceptable for VA rating 
purposes.  

In November 1985, the veteran disagreed with that rating 
decision.  In a September 1986 substantive appeal, the 
veteran's representative argued that, if service connection 
was not granted for PTSD on a direct incurrence basis, a 
theory of aggravation should be considered.

At the time of January 1987 VA examination, the VA examiner, 
who had conducted the April 1985 VA examination, again 
assigned a diagnosis of PTSD, chronic, with persistent 
feelings of depression and episodes of panic brought about by 
re-experiencing back pain.  The examiner stated that the 
veteran had suffered "a significant automobile accident" 
with resulting chronic back pain.  The examiner opined that 
the veteran's condition was unstable, and stated that she 
should be re-evaluated in one year.  

During a Travel Board hearing conducted in March 1988, the 
veteran identified additional items of evidence which she 
thought might be relevant.  She also noted that certain 
information included in the Police Report, such as the 
statement that the garbage truck was moving between 5 and 10 
miles per hour when it struck her, was incorrect.  She 
testified that she was not receiving treatment for her PTSD.

By a decision issued in December 1988, the Board Remanded the 
claim for further development.  However, the veteran did not 
report for VA examination by a board of two psychiatrists, 
which the Board had directed to be conducted and which the RO 
had scheduled in February 1990.  The veteran was advised, in 
a SSOC issued in March 1990, that no additional clinical 
records had been obtained, that she had failed to report for 
VA examination, and that no additional evidence had been 
obtained since the Board's December 1988 Remand.  

Thereafter, the Board issued the August 20, 1990 decision 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  In its decision, the Board noted that 
the veteran contended that denial of her claim was capricious 
and that further development of the claim was unnecessary.  
The Board noted that, despite her Travel Board testimony that 
the report of the accident was not accurate, the veteran had 
not provided further evidence to assist the Board in its 
attempt to clarify the circumstances of the accident.  The 
Board further noted that the veteran's failure to report for 
VA examination frustrated the attempt to obtain objective, as 
well as subjective, evidence to support the diagnosis of PTSD 
and to reconcile the diagnoses of record.

The veteran, through her representative, now argues that the 
Board's August 1990 decision was erroneous because there was 
"not an iota" of medical evidence to "contest" the finding 
of military and VA psychiatrists that the accident was of 
sufficient severity to cause PTSD in almost everyone.  This 
contention is, as a matter of fact, not an accurate 
representation of the evidence.  While the service medical 
records reflect that a diagnosis of PTSD related to an 
automobile accident was assigned, the service medical records 
do not, in fact, include an assessment of the severity of the 
stressor, contrary to the argument raised by the veteran's 
representative.  This contention establish that reasonable 
individuals could disagree as to the appropriate evaluation 
of the facts.  However, a disagreement with how the Board 
evaluated the facts, such as whether the severity of the 
stressor was adequately established, is inadequate as a 
matter of law to establish that the Board committed CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).   

The veteran argues that the clinical evidence of record in 
August 1990 undebatable establishes that she had PTSD.  An 
"undebatable" error would establish CUE in the Board's 
August 1990 decision.  However, the clinical records 
available in August 1990 included some varying diagnoses as 
to the veteran's psychiatric sequellae from the August 1982 
automobile accident.  Although the VA examiner who conducted 
the 1985 VA examination assigned a diagnosis of PTSD, he 
noted that other diagnoses had been considered by other 
providers.  That same examiner opined, at the time of the 
1987 VA examination, that the veteran's condition was 
"unstable" and that she should be re-examined in one year.  
The veteran's representative, in a 1986 written argument, 
contended that consideration of a theory of service 
connection based on aggravation was required.  The veteran 
herself, in her testimony before the Board, identified 
additional clinical records and non-clinical information not 
yet associated with the claims file which might be relevant 
to the claim.  

This brief summary reflects that, although there were items 
of evidence favorable to the veteran's claim, there were also 
items of evidence which were unfavorable to the veteran's 
claim or which had been identified but not yet associated 
with the claims file.  Thus, the Board's conclusion, at the 
time of the December 1988 Remand, that further development of 
the claim, to include obtaining additional clinical evidence, 
was required, was not "undebatably" erroneous, but was, 
rather, a reasonable application of the known facts to the 
law applicable at that time.  

Certainly, as the veteran and her representative cogently 
point out in their submissions, there was evidence of record 
that was favorable to the veteran.  However, as the veteran 
herself testified, at her March 1988 hearing, there were 
additional items of evidence which had not yet been 
associated with the claims file.  The Board finds that the 
Board's December 1988 determination that further factual 
development was necessary was a reasonable application of the 
facts and the law as then applicable.  While it can be argued 
that the Board could have made a different decision based on 
the facts, such an argument is a disagreement with how the 
Board evaluated the facts, and does not establish that the 
decision the Board made to Remand the claim was "undebatably 
erroneous."  See Luallen, supra, at 95.  In the absence of 
evidence that the Board's decision was undebatably erroneous, 
the criteria for a finding of CUE have not been met.  

The record establishes that the Board denied the veteran's 
claim for service connection for PTSD after the veteran 
failed to report for a VA examination directed in the Board's 
December 1988 Remand.  A copy of the Board's Remand, which 
indicated that the further medical examination was necessary 
to evaluate the claim, was issued to the veteran, at her 
address of record, and was not returned.  The RO notified the 
veteran, in March 1990, that her failure to report for VA 
examination could result in denial of the claim.  There is no 
evidence that the SSOC was returned as undelivered.  

In 1990, as now, 38 C.F.R. § 3.655 provided that, when a 
claimant fails, without good cause, to report for a medical 
examination scheduled in connection with a claim for service 
connection, adjudication of the claim for service connection 
shall be based upon review of the evidence of record.  The 
veteran was clearly advised, by the discussion in the Board's 
December 1988 Remand, that further evidence was required in 
order to substantiate her claim.  The Board's August 1990 
determination that the claim had not been substantiated, 
following the veteran's failure to assist in the further 
development of the claim, was not clearly and undebatably 
erroneous, but, rather, was a reasonable application of the 
law at the time and the facts as then known.    

The veteran contends that there were errors in the 
adjudication of her claim.  While she has identified some 
findings with which she disagrees, and some evaluations of 
the evidence which she believes should have resulted in a 
different conclusion, she has not identified any specific 
finding or conclusion which was undebatably erroneous.  The 
record does not reveal any kind of error of fact or law in 
the August 20, 1990 Board decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
criteria for a finding of CUE have not been meet, and the 
motion must be denied.  


ORDER

The motion for revision of the August 20, 1990 Board decision 
on the basis of CUE is denied.



	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


